Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Supplemental Response or Supplemental Amendment
The Supplemental Response or Supplemental Amendment filed on 06/14/2021 has been entered into this application. Claims 2, 7, 9, 13 and 18-20 are cancelled. 

Response to Arguments
Applicant’s arguments/remarks, (see pages 8-15), filed on 06/07/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 2, 7, 9, 13 and 18-20  

Applicant argues that the closest prior art cited references Jiang (CN104034517A, Translation, reference cited by Applicant, previously cited reference) in view of Hubertus Mulkens (2007/0194254 A1) and/or Power et al. (2013/0069360 A1) fail to disclose, as recited in Supplemental Amendment claim 1, wherein when there is an error ± ΔxN between an actual focal length and the designed focal length, the measuring method comprises the following steps: adjusting the sub-wavelength optical imaging device till its focus is focused on the middle step of the nanoscale stepped height standard sample block, wherein at this time, a corresponding focal length is ƒ0; th time, wherein a corresponding focal length after moving by the predetermined distance each time is ƒ0-Δxn, 1<n<N; moving the power device in a counter direction by the computer control system till the focus of the optical imaging device is focused on the middle step of the nanoscale stepped height standard sample block; driving the nanoscale stepped height standard sample block to move downward a predetermined distance by the power device controlled by the computer control system, focusing the focus of the sub-wavelength optical imaging device on a next step in the counter direction and accomplishing a speckle exposure in the counter direction for one time; returning back to perform the previous step till the focus of the sub-wavelength optical imaging device onto an Nth step in the counter direction, and accomplishing the speckle exposure process in the counter direction for an Nth time, wherein a corresponding focal length after moving by the predetermined distance each time is ƒ0+Δxn; developing an exposed nanoscale stepped height standard sample block by using a developing solution to obtain a series of unequal-sized speckles after a focusing of the sub- wavelength optical imaging device; and observing by an atomic force microscope and 

Allowable Subject Matter

Claims 1, 3-6, 8, 10-12 and 14-17 are allowed. 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious observing by an atomic force microscope and measuring a size of each of the speckles, wherein if the speckle of one step has a minimum size, a corresponding focal length of the step is the actual focal length of the sub-wavelength optical imaging device, in combination with the rest of the limitations of the claim. Claims 3-6, 8, 10-12 and 14-17 are allowable by virtue of their dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886